COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


SABINA FRANCO, INDIVIDUALLY
AND AS REPRESENTATIVE OF THE
ESTATE OF ISMAEL C.  FRANCO,
DECEASED,

                           Appellant,

v.

THE CITY OF MONAHANS,

                            Appellee.

§

§

§

§

§

No. 08-04-00368-CV

Appeal from the

143rd District Court

of Ward County, Texas

(TC#04-06-20766-CVW)



MEMORANDUM OPINION

           On July 8, 2005, this Court provided notice of its intent to dismiss the case pending
before this Court under Tex. R. App. P. 38.8 for the reason that Appellant has failed to file
her brief and no motion for extension of time had been filed.  We note that Appellant’s brief
was due May 17, 2005 pursuant to the Court’s granting of an extension of time until that
date.  Our notice provided that Appellant must show grounds within 10 days for good reason
to continue the appeal.  Not having received a response from Appellant, this Court, pursuant
to Tex. R. App. P. 42.3, and on its own motion, hereby dismisses this appeal for want of
prosecution.
           We therefore dismiss this appeal.

                                                                  RICHARD BARAJAS, Chief Justice
August 18, 2005

Before Barajas, C.J., McClure, and Chew, JJ.